DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claim 1, line 14: Delete “the” before “diffusion”.
Claims 2-19 are objected to for depending from objected-to base claim 1.
Claim 10, line 4: Add “atoms/cm3” after “1.1019”.
Claim 19, line 8: Delete “silicon”.  There is no antecedent basis in either claim 19 or claim 1 for “silicon semiconductor body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1, line 14, recites “the diffusion” but no antecedent basis has been provided for the diffusion.  Because no antecedent basis has been provided, claim 1 is rejected as indefinite.
Claims 2-19 are rejected for depending from rejected base claim 1.
Regarding claim 4, which depends from claim 1: Claim 1 requires the second dopant species to reduce diffusion of the first dopant species in the semiconductor body.  Claim 4 requires the first dopant species and the second dopant species to be implanted sequentially into the body region.  However, if the first dopant species is implanted first, then the second dopant species is not present to prevent diffusion into the body region.  Because the claim language is confusing as to when the diffusion is to be prevented, claim 4 is rejected as indefinite.
Regarding claim 19, which depends from claim 1: Claim 19, line 8, recites “the silicon semiconductor body” but there is no antecedent basis for the silicon semiconductor body in either claim 1 or claim 19.  (Claim 14 defines a silicon semiconductor body.)  Because no antecedent basis has been provided, claim 19 is rejected as indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, U.S. Pat. Pub. No. 2018/0366549, Figures 3-8 and 1, and further in view of Blank, U.S. Pat. Pub. No. 2013/0137230, Figures 5 and 1B, Sugi, U.S. Pat. Pub. No. 2008/0258211, Figures 1, 3, and 6, with evidence from Siemieniec, U.S. Pat. Pub. No. 2015/0340487.

Kojima Figures 3, 4:

    PNG
    media_image1.png
    207
    437
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    203
    407
    media_image2.png
    Greyscale


Kojima, Figures 5-8, 1:

    PNG
    media_image3.png
    262
    461
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    279
    474
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    286
    475
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    312
    494
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    402
    482
    media_image7.png
    Greyscale

Sugi, Figures 6, 1, 3:
    PNG
    media_image8.png
    530
    484
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    697
    441
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    726
    346
    media_image10.png
    Greyscale

Blank, Figures 5, 1B:

    PNG
    media_image11.png
    300
    383
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    257
    218
    media_image12.png
    Greyscale

Regarding claim 1: Kojima Figures 3-8 and 1 disclose a method for fabricating a semiconductor device, the method comprising: forming a trench (16) in a first major surface of a semiconductor body (2) comprising a first conductivity type (n); forming a gate (10) in the trench (16); forming a base layer (6) of a second conductivity type (p) in the semiconductor body (2); implanting a second dopant species (carbon, C) into a first region (7) of the base layer (6); implanting a first dopant species (phosphorus, P) into a second region (7) (the first and second regions overlap) of the base layer (6), wherein the first dopant species (phosphorus, P) provides the first conductivity type (n) and wherein the second dopant species (carbon, C) is different from the first dopant species (phosphorus, P) and reduces the diffusion of the first dopant species (phosphorus, P) in the semiconductor body (2); and thermally annealing the semiconductor body (2) to form a source region (7), the source region (7) comprising the first dopant species (phosphorus, P) and the second dopant species (carbon, C), and to produce a pn-junction between the source region (7) and the base layer (6).  Kojima specification ¶¶ 38-58, 26-36.  Kojima does not disclose that the base layer (6) is a body region.  Kojima also does not disclose that the pn-junction between the source (7) and the base layer (6) is formed at a depth dpn from the first major surface, wherein 50 nm < dpn < 300 nm.
Blank, Figure 5, directed to a similar device, discloses a body region (32) in the location where the Kojima base layer (6) is.  Blank specification ¶ 47.  Hence, the Kojima base layer (6) is a body region.  In the alternative, one having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Kojima device to use the Blank body region (32) in place of the base layer (6) because the modification would have involved the substitution of an equivalent known for the same purpose.
Sugi Figure 1, directed to similar subject matter, discloses an n+-type source region (23) on a p-type region (22), similar to Kojima.  Sugi specification  ¶ 86.  Sugi Figures 1 and 3 discloses dimension arrangements while Sugi Figure 6 discloses the depths of a region (E2), one (34) of the pn-junctions, of the device.  Id. ¶¶ 86, 98, 101.   In Sugi Figure 6, pn-junction (34), shown as “portion H” is shown and discussed, id. ¶ 101, but an additional increase in the electrical field at approximately 0.2 µm is also shown.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kojima to include the Sugi design because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Siemieniec discloses that the electric field increases at a pn-junction when the load voltage increases.  Siemieniec specification ¶ 36.  Therefore, one having ordinary skill in the art would know that Sugi Figure 6 shows that the pn-junction between source region (23) and p region (22) is at approximately 0.2 µm, or 200 nm, which falls within the claimed range.  In the alternative, applicants state in their specification that the pn-junction having a depth of 50-300 nm “may be used”.  Applicants’ specification ¶ 37.  This language suggests that the depth is not critical to the invention, in which case the depth claim limitation is a patentably insignificant variation.
Regarding claim 3, which depends from claim 1: Kojima discloses that the first dopant species comprises phosphorous ions and the second dopant species comprises carbon and/or fluorine.  Kojima specification ¶ 35.
Regarding claim 4, which depends from claim 1: The combination does not disclose that the first dopant species and the second dopant species are implanted sequentially into the body region.  However, the claimed order of adding dopant species is prima facie obvious absent new or unexpected results.  MPEP § 2144.04 (IV)(C).
Regarding claim 7, which depends from claim 1: Blank discloses forming a further trench (201) extending into the first major surface, the further trench (201) being laterally spaced apart from the source region (33); and forming a field plate (12) in the further trench (201).  Blank specification ¶¶ 47, 48.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Blank field plate design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use. 
Regarding claim 8, which depends from claim 1: Sugi discloses forming a drain region (25) of the first conductivity type (n) in the semiconductor body under the trench (28).  Sugi specification ¶¶ 85, 86.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Sugi drain region in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 9, which depends from claim 1: Kojima discloses the first dopant species comprises phosphorous ions and the second dopant species comprises carbon.  Kojima specification ¶ 35.
Regarding claim 10, which depends from claim 9: Kojima discloses that the impurity concentration of the source region (7) is on the order of 1018 to 1021, and that the relationship between the dose of carbon to the dose of phosphorus satisfies 0.7≤Dc/Dp≤1.3.  Id. ¶ 10.  This overlaps the claim requirement that the source region comprises a phosphorous concentration in a range of 5.1019 atoms/cm3 to 7.1020 atoms/cm3 and a carbon concentration in a range of 1.1019 up to 7.1020 atoms/cm3.
Regarding claim 11, which depends from claim 1: The combination discloses forming a body contact region (Kojima, 8) of the second conductivity type (p), wherein the body contact region (p++) is more highly doped than the body region (p).  See id. ¶ 32.
Regarding claim 14, which depends from claim 1: Kojima disclose that the semiconductor body is a silicon carbide semiconductor body.  Id. ¶¶ 27, 38.  Blank has a similar structure with a silicon semiconductor body (100), Blank specification ¶ 30 (silicon, silicon carbide, or other suitable semiconductor material).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the same techniques in Blank as in Kojima because the modification would reduce excessive diffusion of phosphorus implants in Blank.  This renders obvious claim 14.
Regarding claim 15, which depends from claim 1: The combination discloses that the second dopant species comprises only carbon.  See Kojima specification ¶ 35.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Blank, Sugi, and Siemieniec, and further in view of Burke, U.S. Pat. Pub. No. 2014/0151788.
Regarding claim 2, which depends from claim 1: The combination does not disclose that the thermal annealing is carried out at a temperature in a range of 900°C to 1050°C for a time in a range of 1 second to 360 seconds.  Kojima has a silicon carbide semiconductor body (2) and is annealed at higher temperatures.  Kojima specification ¶ 49.  However, Blank discloses a similar structure as Kojima and discloses that its semiconductor body (100) can be silicon, silicon carbide, or other suitable semiconductor material.  Blank specification ¶ 30.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the same techniques in Blank as in Kojima because the modification would reduce excessive diffusion of phosphorus implants in Blank.
Burke, directed to a related invention in which a dopant species is implanted in a silicon body (11) to prevent excessive diffusion of another dopant species, discloses that the thermal annealing is carried out at a temperature in a range of 900°C to 1100°C for a time in a range of 2 seconds to 180 seconds, Burke specification ¶¶ 11, 23-28, which overlaps the claimed conditions of a temperature in a range of 900°C to 1050°C for a time in a range of 1 second to 360 seconds.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to include the Burke conditions because the modification would have involved a selection of known conditions based on their suitability for their intended use.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Blank, Sugi, and Siemieniec, and further in view of Kawahara, U.S. Pat. Pub. No. 2016/0329423, Figures 2A-2K, 1.
Kawahara, Figures 2A-2D:

    PNG
    media_image13.png
    484
    704
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    492
    736
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    482
    742
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    481
    721
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    482
    737
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    481
    742
    media_image18.png
    Greyscale

Kawahara, Figures 2G-2K:

    PNG
    media_image19.png
    486
    715
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    469
    702
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    459
    668
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    469
    710
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    452
    735
    media_image23.png
    Greyscale



Kawahara, Figure 1:

    PNG
    media_image24.png
    460
    686
    media_image24.png
    Greyscale

Regarding claim 6, which depends from claim 1: The combination does not disclose forming a field plate in a base of the trench; and forming the gate on the field plate.
Kawahara Figures 2A-2K and 1, directed to a similar device, forming a field plate (122, 124) in a base of the trench (110); and forming the gate (120) on the field plate (122, 124).  Kawahara specification ¶¶ 23-35, 16-22.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kawahara field plate steps in the combination because the modification would have involved a selection of a known arrangement based on its suitability for its intended use.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Blank, Sugi, and Siemieniec, and further in view of Laven, U.S. Pat. Pub. No. 2016/0204097, Figure 4.
Laven, Figure 4:

    PNG
    media_image25.png
    482
    730
    media_image25.png
    Greyscale


Regarding claim 12, which depends from claim 11: The combination discloses the trench (16) has a depth and a width and because the trench (16) exists, it inherently discloses that it has a length.  The combination discloses that the body contact region (8) is arranged adjacent the source region (7) in a direction of the width of the trench (16), but does not disclose that the trench (16) is elongated, the trench length being greater than the trench width.
Laven Figure 4 discloses a similar device, in which the trench (12) having the gate (121) is elongated and has a depth, a width and a length, the length being greater than the width.  See Laven Figure 4; Laven specification ¶¶ 64, 65.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination with the Laven elongated trench because the modification would have involved a selection of a known arrangement based on its suitability for its intended use.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Blank, Sugi, Siemieniec, Laven, and further in view of Hossain, U.S. Pat. Pub. No. 2013/0221436, Figure 11.
Hossain, Figure 11:

    PNG
    media_image26.png
    495
    583
    media_image26.png
    Greyscale

Regarding claim 13, which depends from claim 12: The combination does not disclose forming a shallow trench extending from the first major surface, wherein sidewalls of the shallow trench are formed by the source region and the body region, and wherein the body contact region forms a base of the shallow trench.
Hossain Figure 11 discloses a similar device in which a shallow trench (2124) extends from the first major surface, wherein sidewalls of the shallow trench (2124) are formed by the source region (2584) and the body region (2582) (note that although Hossain does not specifically show that the shallow trench (2124) has sidewalls formed by the body region (2582), the discussion in the specification states that the shallow trench (2124) can etched into the body region (2582)), and wherein the body contact region (2682) forms a base of the shallow trench (2582).  Hossain specification ¶¶ 67, 68.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hossain shallow trench arrangement in the combination because the modification would have involved a selection of a known arrangement based on its suitability for its intended use.  Once combined, the combination discloses forming a shallow trench extending from the first major surface, wherein sidewalls of the shallow trench are formed by the source region and the body region, and wherein the body contact region forms a base of the shallow trench.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Blank, Sugi, and Siemieniec, and further in view of Suguro, U.S. Pat. Pub. No. 2013/0267083.
Regarding claim 16, which depends from claim 1: The combination does not disclose that the second dopant species comprises only fluorine.
Suguro, directed to preventing excessive diffusion of phosphorus during an anneal, discloses the use of carbon or fluorine to prevent excessive diffusion.  Suguro specification ¶¶ 26, 31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to substitute fluorine for carbon because the modification would have involved the substitution of an equivalent known for the same purpose.
Regarding claim 17, which depends from claim 1: The combination discloses carbon as the second dopant species, Kojima specification ¶ 35, but not that the second dopant species comprises both carbon and fluorine.
 Suguro, directed to preventing excessive diffusion of phosphorus during an anneal, discloses the use of carbon or fluorine to prevent excessive diffusion.  Suguro specification ¶¶ 26, 31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use both carbon and fluorine because the modification would have involved the combination of equivalents known for the same purpose.  MPEP § 2144.06(I).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, Blank, Sugi, and Siemieniec, and further in view of Ito, U.S. Pat. Pub. No. 2003/0193066.
Regarding claim 18, which depends from claim 1: The combination does not disclose that the second dopant species further comprises germanium.
Ito, directed to preventing excessive diffusion of dopant species during an anneal, discloses the use of germanium to prevent excessive diffusion of boron, and states that germanium can also be used when phosphorus is the dopant.  Ito specification ¶¶ 33-38, 70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to substitute germanium for carbon because the modification would have involved the substitution of an equivalent known for the same purpose.
Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the informalities and Section 112(b) rejections are addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “the first dopant species and the second dopant species are each implanted in multiple steps at decreasing or increasing depths from the first major surface”, in combination with the remaining limitations of the claim.  Kojima, the closest prior art, discloses multiple step implants but does not disclose that these steps are done at decreasing or increasing depths from the first major surface.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “forming a device region of the first conductivity type formed deeper in the semiconductor body than the source region, wherein the device region comprises the first dopant species providing the first conductivity type and the second dopant species reducing the diffusion of the first dopant species in the […] semiconductor body”, in combination with the remaining limitations of the claim.  The closest prior art, Kojima, does not disclose a device region of the first conductivity type formed deeper in the semiconductor body than the source region, wherein the device region comprises the first dopant species providing the first conductivity type and the second dopant species reducing the diffusion of the first dopant species in the silicon semiconductor body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897